DISMISS and Opinion Filed June 3, 2015




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00168-CV

           DALLAS CLEAN ENERGY MCCOMMAS BLUFF, LLC, Appellant
                                  V.
                    WESTERN SURETY COMPANY, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-15-00510-CV

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       Before the Court is appellant’s motion to dismiss the appeal. Appellant seeks voluntary

dismissal of the appeal. Accordingly, we grant appellant’s motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).



150168F.P05

                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DALLAS CLEAN ENERGY MCCOMMAS                       On Appeal from the 95th Judicial District
BLUFF, LLC, Appellant                              Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-15-00510-CV.
No. 05-15-00168-CV        V.                       Opinion delivered by Justice Francis.
                                                   Justices Lang-Miers and Whitehill,
WESTERN SURETY COMPANY,                            participating.
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee WESTERN SURETY COMPANY recover its costs of this
appeal from appellant DALLAS CLEAN ENERGY MCCOMMAS BLUFF, LLC.


Judgment entered June 3, 2015.




                                             –2–